DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 109-112, 115-117, 123-126 & 129-131 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-17 of U.S. Patent No. 11133838. Although the claims at issue are not identical, they are not patentably distinct from each other because see below.

U.S. App. 17/398992
US. Patent 11133838
109. (New) A method for processing complex in-phase and quadrature samples of a received signal including a desired signal and an interference signal that spectrally overlaps the desired signal, the method comprising:

applying an I/Q domain adaptive filter, narrow-band excision processing, and/or 

using an interference suppression circuit to reduce the interference signal in the amplitudes Ax from the amplitude circuit so as to obtain processed amplitudes of the samples with reduced interference; 

receiving, by a signal construction circuit, the phases of the samples from the amplitude circuit; 

receiving, by the signal construction circuit, the processed amplitudes of the samples from the interference suppression circuit; using the signal construction circuit to generate an output signal with reduced interference based on the phases and the processed amplitudes; and optimizing filter weights in the I/Q domain, amplitude domain, and/or spatial domain to further reduce the interference signal.

110. (New) The method of claim 109, wherein the I/Q domain adaptive filter 

111. (New) The method of claim 109, further comprising adaptively adjusting one or more parameters of said interference suppression circuit as to optimize a signal quality metric.


112. (New) The method of claim 111, wherein the signal metric comprises an interference to noise ratio (INR), an interference to signal ratio (ISR), a carrier power to noise spectral density ratio (C/No), or a signal to noise ratio (SNR).


115. (New) The method of claim 109, wherein the interference suppression circuit comprises a linear time domain filter.

116. (New) The method of claim 115, wherein the linear time domain filter comprises a time domain notch filter.

117. (New) The method of claim 116, wherein the linear time domain filter comprises a time domain high pass filter.


123. A circuit for processing complex in-phase and quadrature samples of a received signal including a desired signal and an interference signal that spectrally 

an amplitude circuit configured to obtain amplitudes (A.sub.k) of the complex in-phase and quadrature samples using A.sub.k= [square root over (I.sub.k.sup.2+Q.sub.k.sup.2)] and to obtain phases of the samples; 


an interference suppression circuit configured to reduce the interference signal in the amplitudes A.sub.k from the amplitude circuit so as to obtain processed amplitudes of the samples with reduced interference; 

a signal construction circuit configured to receive the phases of the samples from the amplitude circuit, receive the processed amplitudes of the samples from the interference suppression circuit, and to generate an output signal with reduced interference based on the phases and the processed amplitudes; and circuitry configured to optimize filter weights in the I/Q domain, amplitude domain, and/or 

124. (New) The circuit of claim 123, wherein the I/Q domain adaptive filter comprises an adaptive linear time domain filter.

125. (New) The circuit of claim 123, further comprising circuitry configured to adaptively adjust one or more parameters of said interference suppression circuit as to optimize a signal quality metric.











126. (New) The circuit of claim 125, wherein the signal metric comprises an interference to noise ratio (INR), an interference to signal ratio (ISR), a carrier power to noise spectral density ratio (C/No), or a signal to noise ratio (SNR).

129. The circuit of claim 123, wherein the interference suppression circuit comprises a linear time domain filter.




131. The circuit of claim 129, wherein the linear time domain filter comprises a time domain high pass filter.



using an amplitude circuit to obtain amplitudes A.sub.k of the complex in-
[square root over (I.sub.k.sup.2+Q.sub.k.sup.2)] and to obtain phases of the 
samples;  





applying a linear time domain filter to the amplitudes A.sub.k from the amplitude circuit so as to obtain processed amplitudes of the samples with reduced interference;  


receiving, by a signal construction circuit, the phases of the samples from the amplitude circuit;  

receiving, by the signal construction circuit, the processed amplitudes of the samples from the linear time domain filter;  and 
using the signal construction circuit to generate an output signal with reduced interference based on the phases and the processed amplitudes. 
 
    

4.  The method of claim 1, further comprising: estimating a signal quality 
metric; and adaptively adjusting one or more parameters of said linear time 

4.  The method of claim 1, further comprising: estimating a signal quality 
metric; and adaptively adjusting one or more parameters of said linear time 
domain filter so as to optimize said signal quality metric. 
 
    5.  The method of claim 4, wherein optimizing said signal quality metric 
minimizes an interference to noise power ratio (INR) or maximizes a carrier 
power to noise spectral density ratio (C/No) or maximizes a signal power to 
noise power ratio (SNR). 
 
  2.  The method of claim 1, wherein the linear time domain filter includes a 
time domain notch filter. 
  
  2.  The method of claim 1, wherein the linear time domain filter includes a 
time domain notch filter. 

3.  The method of claim 1, wherein the linear time domain filter includes a 
time domain high pass filter. 


6.  A circuit for processing complex in-phase (I.sub.k) and quadrature 
(Q.sub.k) samples of a received signal including a desired signal and an 

comprising: 







an amplitude circuit configured to obtain amplitudes A.sub.k of the complex in-phase and quadrature samples of the received signal using A.sub.k= [square root over (I.sub.k.sup.2+Q.sub.k.sup.2)] and to obtain phases of the 
samples;  

a linear time domain amplitude filter configured to receive the 
amplitudes A.sub.k from the amplitude circuit and to output processed 
amplitudes of the samples with reduced interference;  and 

a signal construction 
circuit configured to: (i) receive the phases of the samples of the received 
signal from the amplitude circuit: (ii) receive the processed amplitudes from 
the linear time domain filter;  and (iii) generate an output signal with 
reduced interference based on the phases and the processed amplitudes. 
 


 7.  The method of claim 1, wherein the method operates without obtaining an 
estimate of an amplitude of the interference. 

    13.  The circuit of claim 6, wherein the circuit is used together with I/Q 
domain adaptive notch filters and spatial-nulling algorithms by simultaneously 
optimizing filter weights. 

16.  The circuit of claim 13, further comprising: circuitry configured to 
estimate a signal quality metric;  and circuitry configured to adaptively 
adjust one or more parameters of said linear time domain filter so as to 
optimize said signal quality metric. 



    17.  The circuit of claim 16, where optimizing said signal quality metric 
minimizes an interference to noise power ratio (INR) or maximizes a carrier 
power to noise spectral density ratio (C/No) or maximizes a signal power to 
noise power ratio (SNR). 

  13.  The circuit of claim 6, wherein the circuit is used together with I/Q 
domain adaptive notch filters and spatial-nulling algorithms by simultaneously 

     14.  The circuit of claim 13, wherein the linear time domain filter 
includes a time domain notch filter.

15.  The circuit of claim 13, wherein the linear time domain filter includes a time domain high pass filter.





Allowable Subject Matter
2.	Claims 113 -114, 118-122,127-128 & 132-136 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	Claims 109-117, 123-126, & 129-131 would be allowable if applicant overcome double patenting rejection shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637